Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-14 and 17-22 of U.S. Application 17/261,336 filed on January 19, 2021 are presented for examination.


Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 14, 19, and 20 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Budker et al (USPGpub 20100289491). 

    PNG
    media_image1.png
    579
    851
    media_image1.png
    Greyscale

Prior Art: Budker
Regarding claim 1, Budker discloses a method of detecting a material response (figs 1-15B) , including: providing an oscillating primary magnetic field  (using 104) to cause a sample (100) to 5produce a secondary magnetic field (a magnetic free precession signal); reducing the effect on an atomic magnetometer (106) of components of the primary and secondary magnetic fields in a direction substantially orthogonal (at least in the Z direction) to a surface of the sample (par 28 discloses reducing back reaction on the atomic magnetometer); detecting the secondary magnetic field with the atomic 10magnetometer to detect the material response (par 33 discloses being tuned to frequencies and abstract discloses detecting magnetic field. Therefore able to detect the magnetic field near the sample). 

Regarding claim 2, Budker discloses wherein the primary magnetic field is substantially orthogonal to the surface of the sample (shown in fig 1 where 102 is perpendicular to sample 100). 

Regarding claim 3, Budker discloses including detecting changes in electrical conductivity and/or magnetic permeability of the sample from the detection of the secondary magnetic field (par 44 discloses determining induction signals from a sample. Therefore this includes at least conductivity of the sample).

Regarding claim 8, Budker discloses wherein reducing the effect on 20an atomic magnetometer of components of the primary and secondary magnetic fields in a direction substantially orthogonal to a surface of a sample includes: aligning an insensitive axis of the atomic magnetometer with a direction substantially orthogonal to the surface of the sample (par 32 and par 49 discloses insensitive axis and claims 37 and 38 discloses the angle of the magnetic field is orthogonal. Therefore the insensitive axis is orthogonal to the surface of the sample). 

Regarding claim 9, Budker discloses wherein the atomic magnetometer includes a bias magnetic field, the method including aligning the bias magnetic field with a direction substantially orthogonal to the surface of the sample (110 is also disclosed as being a bias field). 

Regarding claim 14, Budker discloses a system for detecting a material response (figs 1-15B), including: 41 a magnetic field source (104) for providing an oscillating primary magnetic field (102) to cause a sample (100) to produce a secondary magnetic field a magnetic free precession signal; an atomic magnetometer (106) for detecting the secondary magnetic field for detecting the material response (par 33 discloses being tuned to frequencies and abstract discloses detecting magnetic fields); 5wherein the system is configured to reduce the effect on the atomic magnetometer of components of the primary and secondary magnetic fields in a primary direction substantially orthogonal to a surface of the sample (par 28 discloses reducing back reaction on an atomic magnetometer and par 36- 37 discloses the angle of the magnetic field is orthogonal to the sample). 

Regarding claim 19, Budker discloses wherein the atomic magnetometer has an insensitive axis arranged in the primary direction (par 32 and par 49 discloses insensitive axis. Therefore the insensitive axis is arranged in the primary direction).

Regarding claim 20, Budker discloses wherein the atomic magnetometer includes 5a bias magnetic field source configured to provide a bias magnetic field in the primary direction (110 is also disclosed as being a bias field). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Budker et al (USPGPub 20100289491) in view of Kim et al (USPGpub 20160116553). 

Regarding claim 17, Budker does not fully disclose including a compensatory magnetic field source for providing a compensatory magnetic field at the atomic magnetometer including a component in the primary direction.
However, Kim discloses including a compensatory magnetic field source for providing a compensatory magnetic field at the atomic magnetometer including a component in the primary direction (claim 5 discloses a compensation coil to generate compensation magnetic field). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Budker in Kim in order to remove external magnetic fields. 

Regarding claim 18, Budker does not fully disclose wherein the compensatory magnetic field source includes a coil arrangement.
However, Kim discloses herein the compensatory magnetic field source includes a coil arrangement (claim 5 discloses a compensation coil to generate compensation magnetic field). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Budker in Kim in order to remove external magnetic fields. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Schwindt et al (US Pat No. 9995800): discloses atomic magnetometer with atomic vapor cell. 

Salit et al (US Pat No. 9857441): discloses atomic magnetometer with DC coils. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868